DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Acknowledgment
On February 19, 2020, Applicant filed a response to the previous Office Action (mailed August 19, 2019). Said response includes claim amendments and remarks—both of which are respectfully acknowledged.
Status of the Claims
Claims 1–3, 7, 14, 15, 18, 19, 22–24, 27, 29–32, 34, 36, and 39 are pending. Claims 30–32, 34, and 36 are withdrawn. In total, claims 1–3, 7, 14, 15, 18, 19, 22–24, 27, and 29 are the subject of this Office Action.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which Applicant regards as the invention.
Claims 1–3, 7, 14, 15, 18, 19, 22–24, 27, and 29 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 1 recites the limitation “heating the porous substrate in deionized water at 60°C to 90°C followed by cooling the deionized water down to room temperature with the porous substrate therein to structurally stabilize the porous substrate” (italics added). Respectfully, in view of this claim language, it is unclear whether the claim is specifying that the structural stabilization is caused by: (A) both the heating and the cooling—or (B) just the cooling. Accordingly, claim 1 appears to be indefinite as it is unclear which subject matter Applicant regards as the invention. The dependent claims are also rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependence from an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 7, 14, 15, 18, 19, and 22–24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song1 in view of Grandine2,  Sasaki,3 King,4 and Salinaro.5
With respect to claim 1, Song discloses a method for forming a thin film composite membrane. See p. 1252, sec. “Experimental”. The method includes coating a glass plate with a liquid film of a casting solution. Examiner is interpreting the casting solution as a polymer solution and the liquid film as a thin film. The thin film is then immersed into water to form a porous substrate. The polymer solution includes at least one polymer (polysulfone), an organic pore former (polyvinyl pyrrolidone—hereinafter “PVP”), and a solvent (N,N’dimethylformamide—hereinafter “DMF”). Using polysulfone as the only polymer in the casting solution is contemplated. See FIG. 5. Song teaches that its porous substrate is formed by L-S phase inversion. See p. 1252, left column, second paragraph. Here the solvent is interpreted as dissolving the polymer homogeneously, since: (A) Song describes the mixture as a “solution” (id.); and (2) solutions are homogeneous.6 And at the time the instant invention was made, L–S phase inversion was well-known to routinely include using a coagulation bath wherein water is employed as a non-solvent.7 Also, the porous substrate has a first layer having elongated-shaped pores and a second layer having a sponge-like structure. See, e.g., FIGs. 6(a) and 6(d). Id. As such, the limitations of step (b) of the instant claim are considered to be within the teaching of Song because, inter alia, at the time the instant invention was made PHOSITA would have immediately envisaged: (A) that Song’s elongated-shaped pores and sponge-like structure result from being exposed the water; and (B) that the water is held in coagulation bath. Regarding step (d) of the instant claim, Song teaches forming an active skin (i.e., a rejection layer) on the second layer by interfacial polymerization. See p. 1252, left column, third paragraph. Notably, prior to forming the rejection layer, Song teaches removing solvent from the porous substrate. Id., second paragraph. Using elevated temperatures to form the rejection layer does not appear to be disclosed; as such, forming the rejection layer at room temperature is considered to be within the teaching of the reference: since, at the time the instant invention was made, upon reading Song’s disclosure PHOSITA would have immediately envisaged that the rejection layer is formed at room temperature.
Song does not appear to specify: (1) the claimed coagulant bath; (2) that its polymer solution comprises the claimed pore formers (cl. 1, step a); and (3) the claimed heat treatment (id., step c).
Pore formers: PVP and LiCl (cl. 1, step a). 
Regarding the use of PVP and LiCl (id.), Sasaki suggests that both PVP and LiCl are suitable swelling agents for regulating pore structure. See col. 5, ll. 3–15. Sasaki further suggests adding combining these additives for pronounced effects. Id., ll. 15–18. Sasaki also suggests that these effects increase as the concentration of the swelling agents increases. Id., ll. 24–28. At the time the instant invention was made, Sasaki’s disclosure would have suggested to PHOSITA: (1) that both PVP and LiCl were useful as swelling agents; (2) that swelling agents can be combined for pronounced effects; and (3) that swelling agents regulate pore structure. As such, it would have been obvious to one skilled in the art at the time the instant invention was made to combine the teachings of Sasaki with the teachings of Song (e.g., such that PVP and LiCl are used as swelling agents in Song’s polymer solution): in order to provide swelling and also to regulate pore structure. See MPEP § 2141. See MPEP § 2144.06(I) regarding the prima facie obviousness of combining two compositions—each of which is taught by the prior art to be useful for the same purpose—in order to form a third composition to be used for the very same purpose. Furthermore, based on at least Sasaki’s teachings, it would have also been obvious to one skilled in the art at the time the instant invention was made to optimize, via routine experimentation, the amounts of PVP and LiCl used in the polymer solution of the instant combination: in order to enhance pore structure—vis-à-vis the pronounced effect(s). See MPEP § 2144.05(II).
Coagulant bath (cl. 1, step b).
Grandine teaches forming a membrane using a coagulant bath at room temperature wherein said bath contains a solvent and a non-solvent. (Grandine Abstract.) As such, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to form Song’s substrate using a coagulant bath at room temperature, said bath comprising a solvent and a non-solvent: in order to yield the predictable result of providing a membrane. See MPEP § 2141(I).
Heat treatment (cl. 1, step c). 
Regarding the claimed heat treatment (id.), King suggests heat treating a substrate (i.e., membrane): by heating the substrate in water at 89°C—followed by cooling and storing it in deionized water. See col. 2, ll. 59–67. As it applies to at least the cooling, the final temperature is envisaged as being room temperature: e.g., since at the time Applicant’s invention was made, PHOSITA would have immediately envisaged that the cooling occurs by letting the substrate come to thermal equilibrium at ambient conditions. In addition, King suggests applying heating at 77–90°C to obtain “desirable semi-permeability”. See col. 2, ll. 25–27. King further suggests that the temperature at which the membrane is heated affects the semi-permeability and flux of the membrane. Id. ll. 31–37. Also, while King teaches applying this technique to cellulosic substrates, King suggests that this approach can also be applied to non-cellulosic substrates as well. Id. ll. 47–52.
Additionally, Salinaro teaches immersing a nascent membrane in deionized water to remove solvents from the membrane. See ¶ 96. The membrane is then washed in hot deionized water—viz., to remove any residual solvents, non-solvents, and pore formers. Id.
It is respectfully submitted that, at the time Applicant’s invention was made, King’s disclosure would have suggested to PHOSITA that its heat treatment was suitable for providing semi-permeability and also that the temperature used during the heat treatment affects semi-permeability and flux. Furthermore, King’s disclosure would have further suggested that heating a porous substrate at, inter alia, to 89°C in water followed by cooling the water down to room temperature was suitable for providing semi-permeability for a substrate. In addition, Salinaro’s disclosure would have suggested that hot deionized water per se was suitable for removing residual solvents, non-solvents, and pore formers.
Thus, in view of the foregoing, it would have been obvious to one skilled at the time Applicant’s invention was made to arrive at the presently claimed heating step: in order to yield the predictable result of providing semi-permeability for said substrate, as taught by King. See MPEP § 2141. Furthermore, it would have also been obvious to heat the substrate in deionized water: in order to remove at least one of residual solvents, non-solvents, and pore formers (as suggested by Salinaro), followed by cooling the substrate in room temperature deionized water: in order to remove residual solvents and thus structurally stabilize the substrate via said removal of the solvents. Id. Also, regarding the claimed temperature range, it is further submitted that it would have been prima facie obvious to use 89°C as this value is suggested by King as being a suitable temperature for providing semi-permeability. See MPEP § 2144.05(I). With further respect to the claimed temperature range, in view of King’s suggestion that the temperature used during the heat treatment affects semi-permeability and flux it is also respectfully submitted that it would have been obvious to one skilled in the art to optimize, via routine experimentation, the temperature used during the heat treatment of the instant combination: in order to enhance semi-permeability and/or flux. See MPEP § 2144.05(II).
With respect to claim 7, Song teaches that the at least one polymer can be polysulfone. See p. 1252, left column, second paragraph.
With respect to claim 14, Song teaches that the solvent can be DMF. Id.
With respect to claim 15, as discussed supra, a coagulant bath having water is considered to be within the teaching of Song. In addition, Song teaches that the solvent can be DMF. Id. Also, at least a portion of the solvent would reasonably be expected to leach into the coagulation bath. As such, the coagulation bath is envisaged as also having DMF: since during normal operation of the method of the instant combination DMF would inherently leach into the water. See MPEP § 2112.
With respect to claims 18, 19, and 22–24, Song teaches forming the rejection layer by contacting the porous substrate with an aqueous amine solution (MPD dissolved in DI water) and an organic acyl halide solution (TMC dissolved in hexane). See p. 1252, left column, third paragraph. Also, as it applies to claim 24, hexane is considered to be an aliphatic hydrocarbon.
Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Song, Sasaki, King, and Salinaro—in view of Misumi.8
With respect to claims 2 and 3, Misumi teaches using a woven fabric with a porosity of 20–80% as a membrane support. See, e.g., sec. “Abstract”. Misumi further teaches that the use of the support greatly contributes to the improvement of the resulting membrane strength, dimensional stability, and mechanical properties. See col. 1, ll. 44–49. As such, it would have been obvious to one skilled in the art at the time the instant invention was made to combine the teachings of Misumi with the teachings of the instant combination (e.g., such that a woven fabric with a porosity of 20–80% is used as a support for the membrane of the instant combination): in order to provide strength, dimensional stability, and mechanical properties. See MPEP § 2141.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Song, Sasaki, King, and Salinaro—in view of Waflin.9
With respect to claim 15, as discussed supra, the limitations of the instant claim are considered to be within the teachings of the instant combination. In addition, however, Waflin teaches using a mixture of non-solvent and solvent in a coagulation bath in order to provide pores with a diameter which remains constant or increases gradually. See sec. “Abstract”. Waflin further suggests: that this approach provides control of pore size; and also that the pore size is dependent on the concentration ratio of non-solvent to solvent in the coagulation bath. See p. 2. The reference further suggests that using slow coagulation provides pores which decrease gradually in size. See p. 3, Example I. Using a coagulation bath comprising: (A) water; and (B) a solvent such as NMP, DMAc, and DMF. See p. 2. See also Examples I–VIII. As such, it would have been obvious to one skilled in the art at the time the instant invention was made to use a mixture of water and at least one of NMP, DMAc, and DMF in the coagulation bath of the instant combination, in order to: (1) provide pores which have a diameter which remains constant or increases gradually; and (2) provide control of pore size. See MPEP § 2141(I).
Claims 27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Song, Sasaki, King, and Salinaro—in view of Röttger.10
With respect to claims 27 and 29, the instant combination does not appear to specify the mean pore diameters of the instant claims. Röttger suggests that the cutoff and permeability of several layers within a multi-layer membrane can be set independently in order to control hydraulic permeability. See, e.g., sec. “Abstract”. See col. 2, ll. 52–67. See also col. 3, ll. 16–40. The layers can include a sponge-like support layer B and a layer C. Notably, the support layer B can have pores with diameters in the range of 0.1–10 µm and layer C can have pores with diameters in the range of 0.05–2 µm. See col. 3, ll. 56–64. Based on Röttger’s disclosure, PHOSITA would have recognized that the pore size in the layers of a multi-layer membrane can be independently adjusted in order to control hydraulic permeability. Likewise, the pore sizes for layers B and C overlap with the ranges of the instant claims. As such, it would have been obvious to one skilled in the art at the time the instant invention was made to optimize, via routine experimentation, the pore diameters for the first and second layers of the instant combination: in order to enhance each layer’s hydraulic permeability. See MPEP § 2144.05. In addition, Röttger’s disclosure suggests that sponge-like support layers with a pore diameter of 0.1 µm (100 nm) were suitable. Likewise, Röttger’s disclosure further suggests that using a layer C under the sponge-like support layer wherein said layer C has a pore diameter within the range of 1–2 µm were also suitable. As such, it would have been obvious to one skilled in the art at the time the instant invention was made to respectively apply these ranges to the second layer of the instant combination and the first layer of the instant combination: since Röttger suggests that these values were suitable. See MPEP § 2144.05(I) regarding the prima facie obviousness of values which overlap or lie inside ranges disclosed by prior art.
Response to Remarks11
Based on the claim amendments, the previous rejections under 35 U.S.C. § 112 (pre-AIA ), second paragraph have been withdrawn. Applicant has provided remarks directed to the previous rejections under 35 U.S.C. § 103. Respectfully, these remarks are moot in view of the new grounds of rejection supra.
Other References Considered
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Loeb12 teaches removing a membrane and heating it in hot water. Using 75–82ºC is contemplated. See p. 125, sec. “Fabrication”, et seq.
US 5,906,742 A (“Wang”) suggests that it was routine practice to wash membranes free of entrained solvent. See col. 13, ll. 28–42.
US 3,737,042 A (“Boom ‘042”) teaches that the time required to remove residual solvent varies with the temperature of the wash medium. See col. 10, ll. 23–27.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
    

    
        1  Song et al., Preparation, Characterization, and Application of Thin Film Composite Nanofiltration Membranes, 95 J. Appl. Polym. Sci. 1251, 1251–1261 (2005).
        2 US 4,203,848 A, issued May 20, 1980 (“Grandine”).
        3 US 4,840,733 A, issued June 20, 1989 (“Sasaki”).
        4 US 3,360,459 A, published December 26, 1967 (“King”).
        5 US 2005/0173341 A1, published August 11, 2005 (“Salinaro”).
        6 See, e.g., https://www.britannica.com/science/solution-chemistry (last visted December 17, 2022) (describing a solution as “a homogenous mixture of two or more substances”).
        7  See, e.g., Sidney Loeb and Srinivasa Sourirajan, Sea Water Demineralization by Means of an Osmotic Membrane, Adv. Chem. Ser. 117, 125–129 (1963). See also US 2011/0031100 A1, ¶¶ 0051–0053.
        8 US 3,759,738 A, published September 18, 1973 (“Misumi”).
        9 NL 8104496 A, published May 2, 1983 (“Waflin”).
        10 US 5,919,370 A, issued July 6, 1999 (“Röttger”).
        11 Remarks filed February 19, 2020.
        12 See supra n. 7.